failed to demonstrate a violation of due process because he received: (1)
                advance written notice of the charges; (2) written statement by the fact
                finders of the evidence relied upon and the reasons for disciplinary action;
                and (3) an opportunity to present witnesses and evidence.           Wolff v.
                McDonnell, 418 U.S. 539, 563-69 (1974). Confrontation and cross-
                examination in prison disciplinary proceedings are not required because
                these procedures present "greater hazards to institutional interests."    Id.
                at 567-68. Some evidence supports the decision by the prison disciplinary
                hearing officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and
                therefore, appellant failed to demonstrate that he was entitled to relief.
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                   Hardesty



                                                   Parraguirre



                                                      erry




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Susan Scann, District Judge
                     Brian Eugene Lepley
                     Attorney General/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A

                                                       astro-ow